DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's submission filed on 01/22/2019.  Claims 40-60, of which claim 40 is independent, were pending in this application and have been considered below.

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 04/09/2019 have been considered and made of record by the examiner.

Claim Objections
	Claims 40-60 are objected to because of the following informalities: 
replace the phrase “airflow through the intubation tube” (line 10 of claim 40) with the phrase --the airflow through the intubation tube--, because its antecedent base is found on line 3 of claim 40. 
replace the phrase “airflow” (line 3 of claim 43) with the phrase --the airflow through the intubation tube--, because its antecedent base is found on line 3 of claim 40. 

Claims 41-42 and 44-60 are objected due to their dependency to the objected claim 1. Appropriate correction is required.

Allowable Subject Matter
	Claims 40-60 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: Reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)


  	This application is in condition for allowance except for the formal matters stated above  (please see section 5, above)

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

 	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631